Champlin, C. J.
I concur with my Brother Cahill in the reversal of the judgment. It appears that the last suit is for the same cause of action for which the first suit was instituted. The statute prescribes that actions like those involved in this suit shall be commenced within *511six years next after the cause of action shall accrue, and not afterwards. It then makes provisions for exceptional cases, which, so far as are material to this case, are mentioned in the opinion of my Brother Cahill. I base my concurrence upon the following reasons:
The commencement of suit in which jurisdiction is obtained over the person of the defendant fulfills the purposes of the statute as to that cause of action by affording to the plaintiff his remedy. The court having obtained jurisdiction over the person of the defendant, he is considered as being present in the forum during the pendency of the suit for all purposes of the remedy, and consequently as to that cause of action the statute is operative and running all the time while the suit is pending. While such suit is pending no- new suit can be commenced for the same cause of action, nor afterwards, if the limitation of time has elapsed during the pendency of the suit.
Morse and Long, JJ., concurred with Champlin, C. J.